02-11-482-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00482-CR
 
 



Richard Furlow


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 213th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Richard Furlow filed a pro se notice of appeal from his conviction for
theft between $20,000 and $100,000.  The trial court’s certification states
that this “is a plea-bargain case, and the defendant has NO right of appeal”
and “the defendant has waived the right of appeal.”  See Tex. R. App. P.
25.2(a)(2).  On October 27, 2011, we notified Furlow that this appeal may be
dismissed unless he or any party desiring to continue the appeal filed a
response on or before November 7, 2011, showing grounds for continuing the
appeal.  In response to our letter, Furlow filed a motion for extension of time
to file an amended notice of appeal and also filed an amended notice of appeal
in which he sets out the “grounds” of his appeal—involuntary plea and
ineffective assistance of counsel.  Furlow’s response does not explain why this
appeal should continue in light of the trial court’s certification; instead, it
merely identifies issues that he would potentially raise if the appeal
continued.  Accordingly, we deny Furlow’s motion for extension of time, and in
accordance with the trial court’s certification, we dismiss this appeal.  See
Tex. R. App. P. 25.2(d), 43.2(f).
 
PER CURIAM
 
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  November 17,
2011




[1]See Tex. R. App. P. 47.4.